DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 27 January 2022 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 27 January 2022, which is in response to the USPTO office action mailed 20 October 2021. Claims 1, 9, 17, 19 and 20 are amended. Claims 2, 10 and 18 are cancelled. Claims 1, 3-9, 11-17, 19 and 20 are currently pending.

Response to Arguments
With respect to the 35 USC §102 rejection of claims 1, 3-9, 11-17, 19 and 20, the applicant’s arguments have been fully considered but have not been deemed persuasive.
Firstly, the applicant argues “In the Office Action, it was clarified that the recited ‘materialized view’ in claim 1 was interpreted as the ‘outside table’ in Ding under the broadest reasonable interpretation. Claim 1 has now been amended to clarify that the ‘materialized view’ is "a persistent 
Ding teaches a materialized view (e.g. [Fig. 3] 320) which includes portions of data that correspond to partitions in a base table. Next, Ding teaches creating an outside table, where “An outside table is a database object that (1) is separate from a materialized view and any base table of the materialized view and (2) is updated to contain data that reflects a "fresh" (or updated) materialized view” in [0028]. Lastly, Ding teaches “renaming the outside table to have the same name as the materialized view” such that “a query that targets the materialized view will now be able to read the outside table instead of the "stale" materialized view” in [0031]. To clarify the rejection, the examiner interprets the claimed generated materialized view as the materialized view 320 and the claimed generated updated materialized view as the renamed outside table. The examiner believes this interpretation is reasonable because the renamed outside table is an updated materialized view that effectively replaces the prior (stale) materialized view.
To address the applicant’s amendments, Ding discloses the difference between a “view” and a “materialized view” in [0009]-[0010]. In particular, Ding discloses “data presented by conventional views is gathered and derived on-the-fly from the base tables in response to queries that access the views. The data gathered for the view is not persistently stored after the query accessing the view has been processed” (see Ding, [0009]). Ding further discloses “A materialized view, on the other hand, is a view for which a copy of the view data is stored separate from the one or more base tables from which the data was originally gathered and derived. The data contained in a materialized view is referred to herein as "materialized data." A materialized view eliminates the overhead associated with gathering and deriving materialized data every time a query accesses the materialized view” (see Ding, [0010]). Accordingly, the examiner interprets that the materialized view taught by Ding, (e.g. materialized view 
Secondly, the applicant argues “Ding does not combine information from multiple micro-partitions into a single micro-partition in the materialized view” (response pg. 7). Respectfully, the examiner disagrees.
Ding teaches “The materialized view may or may not be partitioned” in [0042]. While [Fig. 3] depicts partitions of a base table (i.e. 312, 314 and 316) that correspond to portions of a materialized view (i.e. 322, 324 and 326), Ding does not teach that the portions are partitions. Rather, Ding teaches an embodiment where the materialized view is 1) not partitioned and 2) includes portions which correspond to the data stored in base table partitions. Therefore, this argument is not persuasive. 
Lastly, the applicant argues “Ding teaches against updating its materialized view. Instead, Ding teaches creating a separate database object in place of updating the materialized view. See paragraph 22 (‘In techniques that are provided herein, a materialized view is not modified during a refresh. Instead, a separate database object is created and data is inserted into the database object.’)” (response pg. 8). Respectfully, this argument is not persuasive. 
In particular, the claims recite “applying the update to the materialized view including updating the single micro-partition in the materialized view corresponding to the set of micro-partitions in the source table to generate an updated materialized view” (e.g. claim 1 lines 9-11). Note the examiner has highlighted that the applying step includes updating the materialized view to generate an updated materialized view. Ding teaches “renaming the outside table to have the same name as the materialized view. Block 130 may also involve renaming the stale materialized view to have a different name. The stale materialized view effectively becomes a "prior version" and may be stored to allow queries to be processed against the stale materialized view” in [0031]. The examiner interprets that, by renaming the outside table to the same name as the (prior) materialized view, the outside table effectively replaces 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al., US 20140280029 A1 (hereinafter “Ding” – as cited in the applicant’s IDS filed 23 April 2021).

Claim 1: Ding teaches a method comprising:
storing a source table including a set of micro-partitions (Ding, [Fig. 2], [Fig. 3] note partitions 312-316, [0042] note a partition change tracking (PCT) refresh technique is used to perform an out-of-place materialized view refresh. In PCT refresh, at least one base table of a materialized view is partitioned);
generating a materialized view based on the source table, the materialized view being a persistent query result combining information in the set of micro-partitions in the source table into a single micro-partition in the materialized view (Ding, [Fig. 2], [Fig. 3] note materialized view 320, [0029] note original base table(s) from which the materialized view is based, [0052] note partitions 312 and 314 correspond to portions 322 and 324 of materialized view 320, [0010] note a materialized view, on the other hand, is a view for which a copy of the view data is stored separate from the one or more base tables from which the data was originally gathered and derived. The data contained in a materialized view is referred to herein as "materialized data." A materialized view eliminates the overhead associated with gathering and deriving materialized data every time a query accesses the materialized view);
identifying an update to the source table not reflected in the materialized view by merging the source table and the materialized view, the update including a modification to one or more of micro-partitions in the set of micro-partitions in the source table (Ding, [Fig. 2], [Fig. 3], [0052] note At block 230, one or more unaffected portions of the materialized view are identified. Block 230 may be performed by first identifying the unaffected base table partitions and then determining the portions of the materialized view that correspond to the unaffected base table partitions, [0053] note At block 240, the identified one or more unaffected portions of the materialized view are inserted into the outside table, [0054] note At block 250, the defining query of the materialized view is executed against the one or more affected base table partitions and the results are inserted into the outside table); and
applying the update to the materialized view including updating the single micro-partition in the materialized view corresponding to the set of micro-partitions in the source table to generate an updated materialized view (Ding, [Fig. 2], [Fig. 3] note outside table 330, [0028] note an outside table is created. An outside table is a database object that (1) is separate from a materialized view and any base table of the materialized view and (2) is updated to contain data that reflects a "fresh" (or updated) materialized view, [0042] note Re-computing affected portions of a materialized view may involve executing the defining query to re-compute the affected portions based on the affected base table partition(s)).

Claim 3: Ding teaches the method of claim 1, further comprising:
(Ding, [0031] note At block 130, the outside table is made accessible for query processing. In other words, a query that targets the materialized view will now be able to read the outside table instead of the "stale" materialized view).

Claim 4: Ding teaches the method of claim 1, further comprising:
redirecting a query away from the materialized view to the source table while the update is being applied to the materialized view (Ding, [0033] note preventing any processes from accessing the materialized view and the outside table involves the use of database locks. For example, exclusive locks may be applied to metadata of the outside table and the materialized view, [0036] note the locks on both database objects are released. After this point, the outside table (which is now the "fresh" or current materialized view) is accessible for query processing).

Claim 5: Ding teaches the method of claim 1, wherein applying the update to the materialized view comprises:
in response to determining a new row has been inserted into the source table, refreshing the materialized view by inserting the new row into the materialized view; and in response to determining a row has been deleted from the source table, compacting the materialized view by deleting the row from the materialized view (Ding, [0082] note In combining MV data and MV log data: (1) MV data that is indicated as deleted in the MV log data will not be added to the outside table; (2) MV data that is indicated as updated in MV log data will be modified as indicated in MV log data and then added to the outside table; and (3) data that is indicated as inserted in MV log data is added to the outside table).

Claim 6: Ding teaches the method of claim 5, wherein refreshing the materialized view by inserting the new row into the materialized view is prioritized over compacting the materialized view by deleting the row from the materialized view (Ding, [0082] note the order in which the changes that are reflected in the materialized view logs may be followed when adding data to the outside table. The order may be important if, for example, a materialized view log indicates that a row was inserted and then later deleted. If deletions are processed before insertions, then the outside table would include the row, which is not consistent with the base table(s)).

Claim 7: Ding teaches the method of claim 5, wherein compacting the materialized view occurs in response to detecting a quantity of deleted row exceeds a predetermined threshold number of deleted rows (Ding, [0026] note process 100 may be initiated in response to determining that the number of updates that have not yet been reflected in the materialized view has reached a threshold number).

Claim 8: Ding teaches the method of claim 1, wherein the update comprises one or more of a new micro-partition being added to the source table or one or more of micro-partitions being deleted from the source table (Ding, [0011] note a database update operation to one of the base table(s), such as an insert, delete, or update). 

Claim 9: Ding teaches a system comprising: at least one hardware processor; and at least one memory storing instructions that cause the at least one hardware processor to perform operations comprising:
storing a source table including a set of micro-partitions (Ding, [Fig. 2], [Fig. 3] note partitions 312-316, [0042] note a partition change tracking (PCT) refresh technique is used to perform an out-of-place materialized view refresh. In PCT refresh, at least one base table of a materialized view is partitioned);
generating a materialized view based on the source table, the materialized view being a persistent query result combining information in the set of micro-partitions in the source table into a single micro-partition in the materialized view (Ding, [Fig. 2], [Fig. 3] note materialized view 320, [0029] note original base table(s) from which the materialized view is based, [0052] note partitions 312 and 314 correspond to portions 322 and 324 of materialized view 320, [0010] note a materialized view, on the other hand, is a view for which a copy of the view data is stored separate from the one or more base tables from which the data was originally gathered and derived. The data contained in a materialized view is referred to herein as "materialized data." A materialized view eliminates the overhead associated with gathering and deriving materialized data every time a query accesses the materialized view);
identifying an update to the source table not reflected in the materialized view by merging the source table and the materialized view, the update including a modification to one or more of micro-partitions in the set of micro-partitions in the source table (Ding, [Fig. 2], [Fig. 3], [0052] note At block 230, one or more unaffected portions of the materialized view are identified. Block 230 may be performed by first identifying the unaffected base table partitions and then determining the portions of the materialized view that correspond to the unaffected base table partitions, [0053] note At block 240, the identified one or more unaffected portions of the materialized view are inserted into the outside table, [0054] note At block 250, the defining query of the materialized view is executed against the one or more affected base table partitions and the results are inserted into the outside table); and
applying the update to the materialized view including updating the single micro-partition in the materialized view corresponding to the set of micro-partitions in the source table to generate an (Ding, [Fig. 2], [Fig. 3] note outside table 330, [0028] note an outside table is created. An outside table is a database object that (1) is separate from a materialized view and any base table of the materialized view and (2) is updated to contain data that reflects a "fresh" (or updated) materialized view, [0042] note Re-computing affected portions of a materialized view may involve executing the defining query to re-compute the affected portions based on the affected base table partition(s)).

Claim 11: Ding teaches the system of claim 9, the operations further comprising:
generating a response to query based on the updated materialized view without accessing the source table (Ding, [0031] note At block 130, the outside table is made accessible for query processing. In other words, a query that targets the materialized view will now be able to read the outside table instead of the "stale" materialized view).

Claim 12: Ding teaches the system of claim 9, the operations further comprising:
redirecting a query away from the materialized view to the source table while the update is being applied to the materialized view (Ding, [0033] note preventing any processes from accessing the materialized view and the outside table involves the use of database locks. For example, exclusive locks may be applied to metadata of the outside table and the materialized view, [0036] note the locks on both database objects are released. After this point, the outside table (which is now the "fresh" or current materialized view) is accessible for query processing).

Claim 13: Ding teaches the system of claim 9, wherein applying the update to the materialized view comprises:
(Ding, [0082] note In combining MV data and MV log data: (1) MV data that is indicated as deleted in the MV log data will not be added to the outside table; (2) MV data that is indicated as updated in MV log data will be modified as indicated in MV log data and then added to the outside table; and (3) data that is indicated as inserted in MV log data is added to the outside table).

Claim 14: Ding teaches the system of claim 13, wherein refreshing the materialized view by inserting the new row into the materialized view is prioritized over compacting the materialized view by deleting the row from the materialized view (Ding, [0082] note the order in which the changes that are reflected in the materialized view logs may be followed when adding data to the outside table. The order may be important if, for example, a materialized view log indicates that a row was inserted and then later deleted. If deletions are processed before insertions, then the outside table would include the row, which is not consistent with the base table(s)).

Claim 15: Ding teaches the system of claim 13, wherein compacting the materialized view occurs in response to detecting a quantity of deleted row exceeds a predetermined threshold number of deleted rows (Ding, [0026] note process 100 may be initiated in response to determining that the number of updates that have not yet been reflected in the materialized view has reached a threshold number).

Claim 16: Ding teaches the system of claim 9, wherein the update comprises one or more of a new micro-partition being added to the source table or one or more of micro-partitions being deleted from the source table (Ding, [0011] note a database update operation to one of the base table(s), such as an insert, delete, or update).

Claim 17: Ding teaches a non-transitory machine-storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations comprising:
storing a source table including a set of micro-partitions (Ding, [Fig. 2], [Fig. 3] note partitions 312-316, [0042] note a partition change tracking (PCT) refresh technique is used to perform an out-of-place materialized view refresh. In PCT refresh, at least one base table of a materialized view is partitioned);
generating a materialized view based on the source table, the materialized view being a persistent query result combining information in the set of micro-partitions in the source table into a single micro-partition in the materialized view (Ding, [Fig. 2], [Fig. 3] note materialized view 320, [0029] note original base table(s) from which the materialized view is based, [0052] note partitions 312 and 314 correspond to portions 322 and 324 of materialized view 320, [0010] note a materialized view, on the other hand, is a view for which a copy of the view data is stored separate from the one or more base tables from which the data was originally gathered and derived. The data contained in a materialized view is referred to herein as "materialized data." A materialized view eliminates the overhead associated with gathering and deriving materialized data every time a query accesses the materialized view);
identifying an update to the source table not reflected in the materialized view by merging the source table and the materialized view, the update including a modification to one or more of micro-partitions in the set of micro-partitions in the source table (Ding, [Fig. 2], [Fig. 3], [0052] note At block 230, one or more unaffected portions of the materialized view are identified. Block 230 may be performed by first identifying the unaffected base table partitions and then determining the portions of the materialized view that correspond to the unaffected base table partitions, [0053] note At block 240, the identified one or more unaffected portions of the materialized view are inserted into the outside table, [0054] note At block 250, the defining query of the materialized view is executed against the one or more affected base table partitions and the results are inserted into the outside table); and
applying the update to the materialized view including updating the single micro-partition in the materialized view corresponding to the set of micro-partitions in the source table to generate an updated materialized view (Ding, [Fig. 2], [Fig. 3] note outside table 330, [0028] note an outside table is created. An outside table is a database object that (1) is separate from a materialized view and any base table of the materialized view and (2) is updated to contain data that reflects a "fresh" (or updated) materialized view, [0042] note Re-computing affected portions of a materialized view may involve executing the defining query to re-compute the affected portions based on the affected base table partition(s)).

Claim 19: Ding teaches the non-transitory machine-storage medium of claim 17, further comprising:
generating a response to query based on the updated materialized view without accessing the source table (Ding, [0031] note At block 130, the outside table is made accessible for query processing. In other words, a query that targets the materialized view will now be able to read the outside table instead of the "stale" materialized view).

Claim 20: Ding teaches the non-transitory machine-storage medium of claim 17, further comprising:
redirecting a query away from the materialized view to the source table while the update is being applied to the materialized view (Ding, [0033] note preventing any processes from accessing the materialized view and the outside table involves the use of database locks. For example, exclusive locks may be applied to metadata of the outside table and the materialized view, [0036] note the locks on both database objects are released. After this point, the outside table (which is now the "fresh" or current materialized view) is accessible for query processing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Martin et al., US 20200034365 A1 – incremental updates of a view based on source and target tables including partitions.
Yu et al., US 20060122964 A1 – updating materialized views involving incremental refresh to update partitions which have become stale.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165